            Case 8:21-bk-00038-MGW           Doc 20     Filed 03/17/21     Page 1 of 1



                                         ORDERED.



 Dated: March 17, 2021




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                  www.flmb.uscourts.gov
In re:

CARRIN DENISE JAMES,                                         BANKRUPTCY CASE
                                                             NO.: 8:21-bk-00038-MGW
      Debtor.
__________________________/                                  CHAPTER 7

                     ORDER APPROVING TRUSTEE'S APPLICATION
                     TO EMPLOY COUNSEL FOR SPECIAL PURPOSE

         THIS MATTER came on for consideration upon Trustee's Application to Employ

Counsel for Special Purpose (Doc. No. 19, the "Application"). This Court finds that proposed

counsel for special purpose does not hold or represent an interest adverse to the estate and is

disinterested. Accordingly, it is

         ORDERED the Court hereby approves the employment of Brian L. Shrader of

Shrader Law, PLLC and its Attorneys as counsel for special purpose to the Trustee in this

bankruptcy case commencing on, the date of the Section 341 Meeting of Creditors in this case. No

payment shall be made to counsel until authorized by further order of this Court, with counsel’s

fees and expenses, together with their payment, subject to further review by this Court upon

application. Compensation will be determined later in accordance with 11 U.S.C. Section 330.

Shrader Law, PLLC is directed to serve a copy of this order on interested parties who do not receive
service by CM/ECF and file a proof of service within three days of entry of this order.
